OPINION — AG — **** ILLEGAL ALIENS ARREST **** PERSONS ARRESTED AS A RESULT OF VIOLATION OF FEDERAL CRIMINAL LAWS AND BROUGHT TO THE SHERIFF PURSUANT TO 57 O.S. 1971 16 [57-16], WOULD BE BY THE AUTHORITY OF THE UNITED STATES AND MUST BE ACCEPTED PURSUANT TO SAID SECTION 16 AND SECTION 16A. THE SHERIFF IS MERELY A JAILOR FOR THE UNITED STATES AND, THEREFORE, HAS NO LIABILITY AS THE RESULT OF AN ILLEGAL ARREST OR A SUBSEQUENT ACQUITTAL, OF COURSE, PRESUMING THE SHERIFF HAS NO ACTUAL KNOWLEDGE OF AN ILLEGAL ARREST. (ROEBERT L. MCDONALD)